DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an NON FINAL REJECTION in response to applicant’s claim amendments and arguments filed June 15, 2021.  Claims 1, 6, 7, 11, and 15 are currently amended.  Claims 2-5, 12-14, and 21-23 are canceled.  Claims 1, 6-11, 15-20, and 24-26 are pending review in this correspondence.

Response to Amendment
	Rejection of claims 6 and 15 under 35 U.S.C. 112(b) for being indefinite is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 1, 8, 11, and 17 as being anticipated by Salsman (US 2015/0037786 A1) is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 6, 7, 15, and 16 as being unpatentable over Salsman (US 2015/0037786 A1) in view of Lauks et al (USP 5,096,669) is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 9 and 18 as being unpatentable over Salsman (US 2015/0037786 A1) in view of Salsman (US 2015/0300957 A1) is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 10 and 19 as being unpatentable over Salsman (US 2015/0037786 A1) in view of Samsoondar (US 2016/0245793 A1) is withdrawn in view of applicant’s claim amendments.
Rejection of claims 10 and 19 as being unpatentable over Salsman (US 2015/0037786 A1) and Samsoondar (US 2016/0245793 A1) in view of Anderson et al (US 2011/0201099 A1) is withdrawn in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(s) 1, 8-11, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2012/0167672 A1) in view of Samsoondar (US 2016/0245793 A1).
With respect to claim 1, Miller discloses a test cartridge (multi-fluidic cartridge 1) for evaluating a fluid, comprising:
A sensor flow cell defining a test chamber (analysis conduit 33) and a flow path (sample extraction unit 7 to opening 30) for passing fluid through the testing chamber (See Fig. 1 and Para. 0053);
A sample port (sample entry port 3) fluidly connected to the flow path upstream of the testing chamber and configured to receive a biological fluid into the testing chamber through the flow path, wherein the biological fluid has an unknown concentration of the at least one analyte (See Para. 0047);
First and second deformable reservoirs (cavities 10 and 11 for housing deformable pouches, See Para. 0050) contained in the cartridge and separate from the sample port, the first deformable reservoir fluidly connected to the flow path upstream of the testing chamber (via conduits 23 and 25) and containing a first liquid control fluid (i.e. analysis fluid, See Fig. 1), the second deformable reservoir fluidly connected to the flow path upstream of the testing chamber (via conduits 24 and 25) and containing a second liquid control fluid (i.e. wash fluid, See Fig. 1 and Para. 0050),
Wherein the first and second deformable reservoirs are configured to be sequentially deformed, and manually deforming each deformable reservoir ruptures the deformable reservoir to release the first liquid control fluid and the second liquid control fluid into the testing chamber (See Para. 0051).	Although Miller discloses the inclusion of electrodes for assay formation and analyte detection (See Para. 0053), Miller fails to specifically disclose that the sensor is configured to measure a concentration of at least one analyte in a fluid within the testing chamber, or that at least one of the first and second control fluids is a quality control fluid having a known concentration of the at least one analyte.

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the biosensor of Samsoondar into the test chamber of Miller, in conjunction with pre-loading one of the deformable pouches with a calibration fluid as taught by Samsoondar, for the purpose of ensuring accuracy of the sensor prior to analyte detection.
With respect to claim 8, it should be noted that the claim seems to be drawn to an intended use of the sample port.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Para. 0006 of Miller discloses  that a prior art reference (Bodai et al, USP 5,405,510) describes a testing apparatus that houses internal blood sample holding cartridges for receiving blood samples deposited into the apparatus using a syringe.  Para. 0047 generally teaches that blood may be introduced into a sample entry port, and thus, it is being interpreted that a syringe would be capable of introducing a sample to the port because no additional structure has been provided by the claim that would indicate that the device of Miller is incompatible with a syringe.
With respect to claim 9, the combination of Miller and Samsoondar teaches the inclusion of a waste chamber (waste chamber 36) fluidly connected to the flow path downstream of the testing 
With respect to claim 10, the combination of Miller and Samsoondar teaches that the disposable cartridge (10) is comprised a plurality of layers, wherein a second housing member (30) comprises a biosensor receptacle for arranging one of more biosensors in the cartridge, and wherein the disposable cartridge is designed to be inserted into an analyzer (310) via a slot (315) of the analyzer (See Figs. 14A-C and Para. 0144 of Samsoondar).
With respect to claim 11, Miller discloses a test cartridge (multi-fluidic cartridge 1) for evaluating a fluid, comprising:
A sensor flow cell defining a test chamber (analysis conduit 33) and a flow path (sample extraction unit 7 to opening 30) for passing fluid through the testing chamber (See Fig. 1 and Para. 0053);
A sample port (sample entry port 3) fluidly connected to the flow path upstream of the testing chamber and configured to receive a biological fluid into the testing chamber through the flow path, wherein the biological fluid has an unknown concentration of the at least one analyte (See Para. 0047);
First and second deformable reservoirs (cavities 10 and 11 for housing deformable pouches, See Para. 0050) contained in the cartridge and separate from the sample port, the first deformable reservoir fluidly connected to the flow path upstream of the testing chamber (via conduits 23 and 25) and containing a first liquid control fluid (i.e. analysis fluid, See Fig. 1), the second deformable reservoir fluidly connected to the flow path upstream of the testing chamber (via conduits 24 and 25) and containing a second liquid control fluid (i.e. wash fluid, See Fig. 1 and Para. 0050),
Wherein the first and second deformable reservoirs are configured to be sequentially deformed, and manually deforming each deformable reservoir ruptures the deformable reservoir to release the first liquid control fluid and the second liquid control fluid into the testing chamber (See Para. 0051); and

Although Miller discloses the inclusion of electrodes for assay formation and analyte detection (See Para. 0053), Miller fails to specifically disclose that the sensor is configured to measure a concentration of at least one analyte in a fluid within the testing chamber, or that at least one of the first and second control fluids is a quality control fluid having a known concentration of the at least one analyte.
Samsoondar teaches a system for measurement of at least two hemoglobin species in a patient’s blood sample, wherein means for calibrating at least one biosensor includes: a) a pouch within the housing containing calibration fluid; b) means for releasing fluid from the calibration pouch; and c) a calibration fluid conduit for transporting the released calibration fluid to the biosensor conduit.  Those skilled in the art will appreciate that the electrical signals generated from the biosensor after it comes in contact with a calibration fluid of know composition, and the known concentration of the analyte in the calibration fluid, can be used to generate a calibration algorithm for the analyte (See Para. 0148).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the biosensor of Samsoondar into the test chamber of Miller, in conjunction with pre-loading one of the deformable pouches with a calibration fluid as taught by Samsoondar, for the purpose of ensuring accuracy of the sensor prior to analyte detection.
With respect to claim 17, it should be noted that the claim seems to be drawn to an intended use of the sample port.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Para. 0006 of Miller discloses  that a prior art reference (Bodai et al, USP 
With respect to claim 18, the combination of Miller and Samsoondar teaches the inclusion of a waste chamber (waste chamber 36) fluidly connected to the flow path downstream of the testing chamber, wherein fluids displaced from the testing chamber are pushed into the waste chamber (See Fig. 1 and Para. 0053).
With respect to claim 19, the combination of Miller and Samsoondar teaches that the disposable cartridge (10) is comprised a plurality of layers, wherein a second housing member (30) comprises a biosensor receptacle for arranging one of more biosensors in the cartridge, and wherein the disposable cartridge is designed to be inserted into an analyzer (310) via a slot (315) of the analyzer (See Figs. 14A-C and Para. 0144 of Samsoondar).

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2012/0167672 A1) and Samsoondar (US 2016/0245793 A1) in view of Lauks et al (USP 5,096,669).
		Refer above for the combined teachings of Miller and Samsoondar.
		With respect to claim 6, the combination of Miller and Samsoondar fails to disclose the inclusion of a reservoir cartridge that includes a deformable panel and a foil panel, the deformable panel being shaped to form a blister for each deformable reservoir to define a space for receiving a respective one of the first and second liquid control fluids, wherein the foil panel being positionable against the deformable panel to enclose the space and define the first and second deformable reservoirs, wherein manually pressing the blister for one of the first and second deformable reservoirs causes fluid pressure 
Lauks teaches a disposable sensing device for real time fluid analysis, wherein a test cartridge comprising a sensor flow cell (disposable device 10) defining a testing chamber (sensor receptacles 16, See Fig. 3), a flow path (conduit 228) for passing fluid through the testing chamber, a sensor (sensing arrays 66) positionable within the testing chamber and configured to evaluate fluid within the test chamber (See Col. 4, lines 19-47), and a manually deformable reservoir (sealed pouch 60) that is part of the test cartridge and fluidly connected to the flow path (via conduit 220), wherein deformation of the deformable reservoir ruptures the deformable reservoir to release a test fluid (calibrant fluid) into the testing chamber through the flow path (See Col. 4, line 60 – Col. 5, line 14 and Col. 10, lines 3-29 for discussion of how device is utilized in a reader, specifically depression of the pouch as the device is inserted into the reader).  Pouch 60 may be conveniently formed as a foil pack.  By using a multi-layer metal and plastic laminate for the foil, the pack may be shaped pneumatically, or may be mechanically formed using male and female dies.  Hermetic sealing of the calibrant, or other reagent, may be easily accomplished by heat sealing the pack.  The resulting structure provides good shelf life for the disposable sensing device, while permitting rupture, deformation, and evacuation of the contents through cooperation with the reader (See Col. 7, lines 22-31).
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the structure of the pouch of Lauks into at least one of the first and second deformable reservoirs of combined Miller and Samsoondar to improve the shape of the blister in the reservoir, thus permitting a good shelf life for the device while permitting efficient rupture, deformation, and evacuation of the contents during use.
Although the combination fails to disclose that the first portion 62A of is composed of more than one reservoir cover, the courts have held In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
		With respect to claim 15, the combination of Miller and Samsoondar fails to disclose the inclusion of a reservoir cartridge that includes a deformable panel and a foil panel, the deformable panel being shaped to form a blister for each deformable reservoir to define a space for receiving a respective one of the first and second liquid control fluids, wherein the foil panel being positionable against the deformable panel to enclose the space and define the first and second deformable reservoirs, wherein manually pressing the blister for one of the first and second deformable reservoirs causes fluid pressure against the foil panel to rupture the foil panel and release the respective one of the first and second liquid control fluids from the one of the first and second deformable reservoirs into the flow path.
Lauks teaches a disposable sensing device for real time fluid analysis, wherein a test cartridge comprising a sensor flow cell (disposable device 10) defining a testing chamber (sensor receptacles 16, See Fig. 3), a flow path (conduit 228) for passing fluid through the testing chamber, a sensor (sensing arrays 66) positionable within the testing chamber and configured to evaluate fluid within the test chamber (See Col. 4, lines 19-47), and a manually deformable reservoir (sealed pouch 60) that is part of the test cartridge and fluidly connected to the flow path (via conduit 220), wherein deformation of the deformable reservoir ruptures the deformable reservoir to release a test fluid (calibrant fluid) into the testing chamber through the flow path (See Col. 4, line 60 – Col. 5, line 14 and Col. 10, lines 3-29 for discussion of how device is utilized in a reader, specifically depression of the pouch as the device is inserted into the reader).  Pouch 60 may be conveniently formed as a foil pack.  By using a multi-layer metal and plastic laminate for the foil, the pack may be shaped pneumatically, or may be mechanically 
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the structure of the pouch of Lauks into at least one of the first and second deformable reservoirs of combined Miller and Samsoondar to improve the shape of the blister in the reservoir, thus permitting a good shelf life for the device while permitting efficient rupture, deformation, and evacuation of the contents during use.
Although the combination fails to disclose that the first portion 62A of is composed of more than one reservoir cover, the courts have held In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) that even if a reference does not teach a plurality of a feature, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to incorporate at least two reservoir covers for each reservoir to achieve greater pressure application to each reservoir when the clamshell is closed for depression of the reagents from each reservoir.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2012/0167672 A1) and Samsoondar (US 2016/0245793 A1) in view of Anderson et al (US 2011/0201099 A1).
Refer above for the combined teachings of Miller and Samsoondar.
The combination of Miller and Samsoondar fails to teach the inclusion of at least one alignment feature for aligning reader contacts with the corresponding contacts of the reader.

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the alignment feature taught by Anderson into the cartridge of combined Miller and Samsoondar for the purpose of ensuring a secure connection of the cartridge within the reader.

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach that the test cartridge further comprises a deformable cover comprising first and second reservoir covers, the first reservoir cover configured to fit over the first deformable reservoir and the second reservoir cover configured to fit over the second deformable reservoir, wherein depressing the first or second deformable cover deforms and ruptures the respective deformable reservoir.
Claims 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the method wherein manually deforming a deformable reservoir comprises manually deforming a first deformable reservoir fluidly connected to the flow path wherein deformation of the deformable reservoir ruptures the first deformable reservoir to release a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed June 15, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        July 17, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798